Citation Nr: 0837654	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO. 07-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran was honorably discharged from active in 
January 1961, and died in 2006. The appellant is the 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for the cause of the veterans death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required on her part.


REMAND

At the time of his death, the veteran was in receipt of a 
combined 60 percent service-connected disability evaluation 
for various residuals of in-service treatment for an 
adenocarcinoma of the thyroid. The appellant asserts that 
service connection is warranted for the cause of the 
veteran's death, noted to be esophageal cancer. 

Although the appellant was afforded a notification letter in 
June 2006, due to a change in the law, the Board must remand 
this case to the RO/AMC. The change in law is to advise the 
appellant in this case of what evidence would substantiate 
the claim, in accordance with Hupp v. Nicholson, 21 Vet. App. 
342 (2007).




In Hupp, it was held that in a claim for benefits for the 
cause of the veteran's death, VA's duty to notify under 38 
U.S.C.A § 5103(a) must include: 

(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or 
death; 

(2) an explanation of the evidence and information 
required to substantiate a Dependency and Indemnity 
Compensation (DIC) claim based on a previously service-
connected condition, and; 

(3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a 
condition not yet service connected.

The appellant did not receive Veterans Claim Assistance Act 
(VCAA) notice in accordance with the Hupp. The claim will be 
remanded for a corrective VCAA notice to address the court 
precedent.

In her substantive appeal received in April 2007, the 
appellant also alleged that certain parties informed her that 
the veteran's death was related to medical treatment he was 
afforded during service for treatment of the carcinoma of the 
thyroid. In particular, she reports that she was so advised 
by an unnamed "physician from . . . VA." Given the 
appellant's assertions, she will be afforded an opportunity 
to provide competent medical evidence to support her 
assertion of a nexus between the veteran's military service 
and his death. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).




Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will:

a. Advise the appellant of: (1) a 
statement of the conditions, if any, 
for which a veteran was service 
connected at the time of his death; 
(2) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
previously service-connected 
condition; and (3) an explanation of 
the evidence and information 
required to substantiate a DIC claim 
based on a condition not yet service 
connected.

b. Afford the appellant an 
appropriate period of time within 
which to obtain a statement from the 
VA physician she described in her 
substantive appeal, who advised her 
that her husband's death from 
esophageal cancer was linked to 
medical treatment the veteran 
received for adenocarcinoma of the 
thyroid, during military service. 

2. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the appellant and 
her representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




